DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the tapered pressing structure has,…., axial extension length is 20-150% of the pitch”.  While an embodiment having an axial extension length is a relatively small percentage of the pitch is illustrated, relatively large percentages such as approximately 80-150% are not shown but would inherently have significant different geometric properties requiring further clarification of illustration.  The feature must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. 
The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for axial extension length corresponding to relatively small percentage pitch distance as illustrated, it is not clear what the structure would look like for relatively large axial lengths (not shown) requires.    does not reasonably provide enablement for relatively large percentages pitch distance since it is not clear what the geometry of structure would be for various overlaps of the tapered pressing surface with the upper thread and/or with itself as would occur for axial extension lengths having the relatively large percentage pitch distance required.  Accordingly, the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with the claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Recitation of “extending at a bottom edge of the lower tooth surface” seems contrary to structure of the disclosed invention whereby the scope and meaning of the limitation is not clear.  ‘As best understood’, the ‘tapered pressing structure’ is disclosed to be joined to the root of a thread upper surface and extends substantially toward a mid portion of a lower surface of the thread above but does not extend that far but ends abruptly at an axial location between the upper surface of the thread below where the flank of the tapered pressing structure begins and the lower surface of an adjacent thread above (with respect to the head of the fastener being located at the upper end of the screw).
Similar consideration applies to the geometry of claim 2 recitation of “extend at the lower tooth surfaces”.
Similar consideration applies to the geometry of limitations of claim 5, “each tapered pressing structure includes a minor longitudinal segment extending towards the screw-in portion from the bottom edge of the lower tooth surface of the corresponding thread convolution” and a “a major longitudinal segment extending towards the head portion from a bottom edge of the upper tooth surface of the corresponding thread convolution”.
Similar consideration applies to the geometry of claim 6 limitation requiring of “the bottom edge of the lower tooth surface of each thread convolution on the shank is provided with one tapered pressing structure to define a plurality of sections whose outer diameters taper toward the screw-in portion gradually, and an annular anti-pullout plane is formed between any two adjacent convolutions on the shank”.
Additionally, it is not clear what is meant by claim 3 limitation requiring “the tapered pressing structure has,…., axial extension length is 20-150% of the pitch”.  It is not clear what the scope and meaning of structure comprising scope of invention includes as noted herein above with regards to axial extension length being relatively large percentages of pitch distance.   
	Clarification and/or correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. Application Publication No. 2007/0297871 to Lu.
Lu ‘871 teaches limitations for an “anti-pullout and low-resistance screw” – as shown wherein preamble recitation of ‘anti-pullout and low-resistance’ does not define any particular structure of the claimed screw that is not otherwise defined in the claim and where it’s also noted that the prior art screw inherently possesses the broadly-recited relative-recited attributes due to inherent ability to resist pull out and finite amount of resistance, “comprising: a shank defining a longitudinal axis and including front and rear segments spaced from each other along the longitudinal axis” – as shown including at 32, “a screw-in portion formed at the front segment of the shank” – a lower portion having two threads as shown in Fig 2 for example, “a head portion formed at the rear segment of the shank” – including at 31, “a thread helically formed around both the screw-in portion and the shank and including a plurality of thread convolutions, with the thread convolution having a thread height and including an upper tooth surface facing the head portion and a lower tooth surface facing the screw-in portion” – including the central portion of the shank having 321 but not 323, and/or portion having 322, “and at least one tapered pressing structure designed on the screw-in portion and/or the shank to define at least one section having an outer diameter tapering towards the screw-in portion gradually” – 323, “with the tapered pressing structure extending at a bottom edge of the lower tooth surface of a corresponding thread convolution along the longitudinal axis” – as shown along the left side as illustrated in Fig 2 for example, “wherein the lower tooth surface of the corresponding thread convolution has a lower tooth surface height that is greater than the thread height of the thread convolution around which no tapered pressing structure is designed” – as illustrated as indicated by h1,h2 in the annotated figure herein below :

    PNG
    media_image1.png
    378
    836
    media_image1.png
    Greyscale
  	As regards claim 2, reference teaches further limitation of “a plurality of tapered pressing structures are provided on the screw-in portion and the shank” – portions 323 along the left side of the prior art screw as shown in Fig 2 (lower side as shown in the annotated Fig above), “and helically extend at the lower tooth surfaces of a plurality of consecutive thread convolutions along the longitudinal axis” – as shown, “and an annular anti-pullout plane is formed at an upper end of each tapered pressing structure” – the upper flank of 323 as shown.  
As regards claim 3, reference teaches further limitation of “a pitch is defined between two adjacent thread convolutions, the tapered pressing structure has an axial extension length in a direction of the longitudinal axis, and the axial extension length is 20-150% of the pitch” – as shown.  
As regards claim 5, reference teaches further limitation of “each tapered pressing structure includes a minor longitudinal segment extending towards the screw-in portion from the bottom edge of the lower tooth surface of the corresponding thread convolution” – including a portion of the shank surface above 323 and/or the upper flank of 323, “and a major longitudinal segment extending towards the head portion from a bottom edge of the upper tooth surface of the corresponding thread convolution” - including a lower flank of 323.  
As regards claim 6, reference teaches further limitation of “the bottom edge of the lower tooth surface of each thread convolution on the shank is provided with one tapered pressing structure to define a plurality of sections whose outer diameters taper toward the screw-in portion gradually, and an annular anti-pullout plane is formed between any two adjacent convolutions on the shank” – lower flank of 323 joined at the root of the upper flank of a relatively lower thread as shown in Fig 2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. Pat. No. 5,294,227 to Forster.
Forster ‘227 teaches limitations for an “anti-pullout and low-resistance screw” – as shown wherein preamble recitation of ‘anti-pullout and low-resistance’ does not define any particular structure of the claimed screw that is not otherwise defined in the claim and where it’s also noted that the prior art screw inherently possesses the broadly-recited relative-recited attributes due to inherent ability to resist pull out and finite amount of resistance, “comprising: a shank defining a longitudinal axis” – cylindrical shank as shown at 1, “and including front” – lower end as shown in Fig 1, “and rear segments spaced from each other along the longitudinal axis” – upper (as shown in Fig 1) end of the cylindrical shank (not explicitly shown), “a screw-in portion formed at the front segment of the shank” – including a tapered portion at the lower end, “a head portion formed at the rear segment of the shank” – Although reference does not explicitly illustrate the head, it would have been considered to be obvious if not inherent to provide a head at the upper end for being turned by a tool and/or providing clamping force to a workpiece(s) as well known in the art, “a thread helically formed around both the screw-in portion and the shank and including a plurality of thread convolutions, with the thread convolution having a thread height and including an upper tooth surface facing the head portion and a lower tooth surface facing the screw-in portion” – including 3 and/or 4, “and at least one tapered pressing structure designed on the screw-in portion and/or the shank to define at least one section having an outer diameter tapering towards the screw-in portion gradually” – the central conical portion at the lower end on which the thread is disposed, “with the tapered pressing structure extending at a bottom edge of the lower tooth surface of a corresponding thread convolution along the longitudinal axis” – as shown, “wherein the lower tooth surface of the corresponding thread convolution has a lower tooth surface height that is greater than the thread height of the thread convolution around which no tapered pressing structure is designed” – as illustrated as indicated by h1,h2 in the annotated figure herein below :
  			
    PNG
    media_image2.png
    267
    364
    media_image2.png
    Greyscale

As regards claim 2, reference teaches further limitation of “a plurality of tapered pressing structures are provided on the screw-in portion and the shank” – the tapering portion between each point on the leading end of the prior art screw, “and helically extend at the lower tooth surfaces of a plurality of consecutive thread convolutions along the longitudinal axis” – as shown, “and an annular anti-pullout plane is formed at an upper end of each tapered pressing structure” – an imaginary radial plane tangent to the root of each adjacent upper thread.  
As regards claim 3, reference teaches further limitation of “a pitch is defined between two adjacent thread convolutions, the tapered pressing structure has an axial extension length in a direction of the longitudinal axis, and the axial extension length is 20-150% of the pitch” – as shown.  
As regards claim 4, reference teaches further limitation of “a tilt angle of the tapered pressing structures relative to the longitudinal axis is in the range of 10-30 degrees” – disclosure of angle ‘A’ to be 45 degrees implies the taper angle to be 22.5 degrees.
As regards claim 6, reference teaches further limitation of “the bottom edge of the lower tooth surface of each thread convolution on the shank is provided with one tapered pressing structure to define a plurality of sections whose outer diameters taper toward the screw-in portion gradually, and an annular anti-pullout plane is formed between any two adjacent convolutions on the shank” – as shown.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Pat. Application Publication No. 2008/0080953 to Wu discloses a similar structure geometry as the present invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY ESTREMSKY whose telephone number is (571)272-7055. The examiner can normally be reached M-F 9am - 5pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571 272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GARY. ESTREMSKY
Examiner
Art Unit 3677



/GARY W ESTREMSKY/Primary Examiner, Art Unit 3677